12/20/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON

      MICHELLE SHOEMAKER v. STANLEY DICKERSON, Warden

                Appeal from the Circuit Court for Lauderdale County
                          No. 7233      Blake Neill, Judge
                     ___________________________________

                           No. W2022-00620-CCA-R3-HC
                       ___________________________________


The Petitioner, Michelle Shoemaker, is appealing the trial court’s summary dismissal of
her habeas corpus petition. After reviewing the parties’ briefs and the record on appeal,
the court finds that this is an appropriate matter for affirmance under Court of Criminal
Appeals Rule 20.

Tenn. R. App. P. 3 Appeal as of Right; Order of the Trial Court Affirmed Pursuant
                      to Court of Criminal Appeals Rule 20

ROBERT W. WEDEMEYER, J., delivered the opinion of the Court, in which JOHN W.
CAMPBELL, SR., and KYLE A. HIXSON, JJ. joined.

Michelle Shoemaker, Henning, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; T. Austin Watkins, Senior Assistant
Attorney General, for the Appellee, State of Tennessee.

                              MEMORANDUM OPINION

       The Petitioner is currently serving a life sentence for the first-degree murder of her
stepfather. State v. Michelle Shoemaker, No. M2005-02652-CCA-R3-CD, 2006 WL
3095446, at *1 (Tenn. Crim. App., at Nashville, Nov. 2, 2006), perm. app. denied (March
12, 2007). This court affirmed the judgments on appeal. Id. The Petitioner filed
unsuccessful petitions for post-conviction relief, Michelle Shoemaker v. State, No. M2009-
00472-CCA-R3-CD, 2010 WL 1462527, at *1 (Tenn. Crim. App., at Nashville, April 13,
2010), perm. app. denied (Tenn. Aug. 25, 2010), and for writ of error coram nobis.
Michelle Shoemaker v. State, No. M2016-001146-CCA-R3-ECN, 2017 WL 2570821, at
*1 (Tenn. Crim. App., at Nashville, June 14, 2017), perm. app. denied (Tenn. Sept. 21,
2017).
       On April 12, 2022, the Petitioner filed, pro se, a petition for writ of habeas corpus,
arguing that her judgment is void because the conviction is for a non-existent offense. The
Petitioner’s indictment and criminal judgment form indicate that the offense for which the
Petitioner was charged and convicted is criminal responsibility for first-degree murder. On
April 22, 2022, the habeas corpus court dismissed the petition, finding that the judgment
was not void because it included the State’s theory of liability – criminal responsibility.

        While habeas corpus is a proper vehicle for seeking review of whether an
indictment is fatally defective, thus depriving the trial court of jurisdiction, Dykes v.
Compton, 978 S.W.2d 528, 529 (Tenn. 1998), so long as the indictment performs its
essential constitutional and statutory purposes, habeas corpus relief is not warranted. Id.
An indictment passes constitutional muster if it provides: (1) notice of the charge against
which the accused must defend himself; (2) an adequate basis for the entry of a proper
judgment; and (3) protection of the accused from double jeopardy. State v. Hill, 954
S.W.2d 725, 727 (Tenn. 1997). In addition, an indictment must “state the facts constituting
the offense in ordinary and concise language, without prolixity or repetition, in such a
manner as to enable a person of common understanding to know what is intended, and with
that degree of certainty which will enable the court, on conviction, to pronounce the
judgment.” Tenn. Code Ann. § 40-13-202. Upon reviewing the record and the pleadings
in this case, we conclude that more information (i.e., the theory under which the State will
proceed at trial) than that which is required does not cause an indictment to be “fatally
defective. Therefore, we find that it is an appropriate matter for affirmance under Rule 20.

     The Tennessee Rules of Criminal Procedure provide this Court to issue a
memorandum opinion, with no precedential value, affirming the trial court in cases where:

       (1)(a) The judgment is rendered or the action is taken in a proceeding before
       the trial judge without a jury, and such judgment or action is not a
       determination of guilt, and the evidence does not preponderate against the
       finding of the trial judge, . . . and

       (2) No error of law requiring a reversal of the judgment or action is apparent
       on the record.

      As is the case herein, the order of the trial court dismissing the Petitioner’s habeas
corpus petition is affirmed pursuant to Rule 20.



                                                  ________________________________
                                                  JUDGE ROBERT W. WEDEMEYER
                                             2